SECURITIES AGREEMENT

 

This  Securities Agreement (this “Agreement”) is dated as of September 6, 2013,
by HVW Holdings LLC, a Connecticut limited liability company (the “Management”),
Sharp Performance, Inc., a Nevada corporation (the “Company”), and Robert Sharp;
and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder, the Company and
Management desire to enter into a management agreement as set forth on Exhibit A
 (the “Management Agreement”) whereby Management shall perform certain services
for the Company, and in consideration therefore, the Company agrees to issue
shares of common stock and preferred stock (the “Shares”), as more fully
described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Management agree as
follows:

 

ARTICLE I
DEFINITIONS

 

1.1 

Definitions.  In addition to the terms defined elsewhere in this Agreement, for
all purposes of this Agreement, the following terms have the meanings indicated
in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144.  




“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.

 

“Closing” means the signing of this Agreement and the Management Agreement.

 

“Closing Date” means the Business Day when this Agreement has been executed and
delivered by the applicable parties thereto, and all conditions precedent have
been satisfied or waived.

 

“Commission” means the Securities and Exchange Commission.




“Control Shareholder” means Mr. Robert Sharp.

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.




“Shares” means 308,166 restricted shares of Company’s common stock and 32,300
shares of a new series of preferred stock, the form of certificate of
designation which is attached as Exhibit B, as further outlined in Section 4.2
below. 




“Securities Act” means the Securities Act of 1933, as amended.

 





--------------------------------------------------------------------------------




ARTICLE II
PURCHASE AND SALE

 

2.1  

Closing.    The Closing will occur on the Closing Date, which is the date when
this Agreement and the Management Agreement is executed but no later than
September 10, 2013.  At the Closing, the Parties shall execute the Management
Agreement and the Company shall issue the Shares.  Upon satisfaction of the
conditions set forth in Section 2.2, the Closing shall occur at the offices of
the Company, or such other location as the parties shall mutually agree.

 

2.2 

Closing Conditions.

 

(a)  At the Closing, the Company shall deliver to Management:

 

(i)  a certificate evidencing the Shares registered in the name of Management
(and diligently work to create and issue the preferred stock comprising the
Shares; and

 

(ii) executed copies of this Agreement and the Management Agreement; and




(iii) the Company agrees to take the actions set forth in Section 4.2 below.




(b)  At the Closing Management shall deliver or cause to be delivered to the
Company the following:

 

(i)  executed copies of this Agreement and the Management Agreement.

 

(c)  All representations and warranties of the parties contained herein shall
remain true and correct as of the Closing Date and all covenants of the parties
shall have been performed if due prior to such date.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1  

Representations and Warranties of the Company.  The Company hereby makes the
following representations and warranties set forth below to Management:

 

(a)  

Reserved.

 

(b)    

Organization and Qualification.  The Company is duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.  The Company is not in violation
of any of the provisions of its certificate or articles of incorporation, bylaws
or other organizational or charter documents.  The Company is duly qualified to
do business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, (i) could not,
individually or in the aggregate adversely affect the legality, validity or
enforceability of this Agreement, (ii) has had or could not reasonably be
expected to result in a material adverse effect on the results of operations,
assets, prospects, business or condition (financial or otherwise) of the
Company, or (iii) could not, individually or in the aggregate, adversely impair
the Company’s ability to perform fully on a timely basis its obligations under
this Agreement (any of (i), (ii) or (iii), a “Material Adverse Effect”).

 

(c)  

Authorization; Enforcement.  The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder or thereunder. 
The execution and delivery of this Agreement by the Company and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Company and no further consent or action is
required by the Company other than required approvals.  This Agreement has been
(or upon delivery will be) duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and general principles of equity.  The Company is not in
violation of any of the provisions of its certificate or articles of
incorporation, by-laws or other organizational or charter documents.

 





--------------------------------------------------------------------------------




(d)  

No Conflicts.  The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) subject to obtaining the required
approvals, conflict with, or constitute a default (or an event that with notice
or lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) result, in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as has not had or could not reasonably be expected to result in a
Material Adverse Effect.

 

(e)     

Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement, except for the filing
of a Form 8K by the Company as required by the Commission.

 

(f)  

Litigation.  There is no action, suit, inquiry, notice of violation, proceeding
or investigation pending or, to the knowledge of the Company, threatened against
or affecting the Company or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which:
(i) adversely affects or challenges the legality, validity or enforceability of
any of this Agreement or the Management Agreement or (ii) could reasonably be
expected to result in a Material Adverse Effect.  Neither the Company, nor any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty that has had or could reasonably be expected
to result in a Material Adverse Effect. The Company does not have pending before
the Commission any request for confidential treatment of information.  There has
not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company that has had or could
reasonably be expected to result in a Material Adverse Effect. 

 

(g)   

Title to Assets.  The Company has good and marketable title in fee simple to all
real property owned by it that is material to the business of the Company and
good and marketable title in all personal property owned by it that is material
to the business of the Company, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by the Company is held by it under
valid, subsisting and enforceable leases of which the Company is in compliance,
except where the failure to be in compliance would not reasonably be expected to
result in a Material Adverse Effect.

  

(h)    

Certain Fees.  No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement, and the Company has not taken any
action that would cause  Management to be liable for any such fees or
commissions.  

 

(i)    

Tax Status.  The Company has made or filed all federal, state and foreign income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject (unless and only to the extent that the Company has set
aside on its books provisions reasonably adequate for the payment of all unpaid
and unreported taxes) and has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.  The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statute or local tax.  None of the Company’s
tax returns is presently being audited by any taxing authority.




3.2 

Representations and Warranties of Management.   Management represents and
warrants as of the date hereof and as of the Closing Date to the Company as
follows:

 





--------------------------------------------------------------------------------




(a) 

Organization; Authority.   Management is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations thereunder. The execution, delivery and
performance by the Management of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate action on the part of the
Management.  This Agreement, to which it is party has been duly executed by the
Management, and when delivered by the Management in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Management, enforceable against it in accordance with its terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b)    

Management Status.  Management is an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act. 

 

(c)  

Experience of the Management.  Management, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment.  Management is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.  Management has such knowledge, sophistication and
experience in business and financial matters so as to be capable of performing
the services set forth in the Management Agreement.

 

(d) 

General Solicitation.  Management is not purchasing the Shares as a result of
any advertisement, article, notice, general solicitation or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.




(e)    

Certain Fees.  No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement, and the Company has not taken any
action that would cause  Management to be liable for any such fees or
commissions.  

 

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1    

Transfer Restrictions.

 

(a)      

The Shares may only be disposed of in compliance with state and federal
securities laws.  In connection with any transfer of the Shares other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of  Management, the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Shares under the
Securities Act.  As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
 Management under this Agreement.

 

(b)

Management agrees to the imprinting of the following legend on any certificate
evidencing the Shares:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. 

           





--------------------------------------------------------------------------------




4.2

Reorganization of Company Capital Structure.  The Company agrees that in
connection with this Agreement it shall: (a) have the Control Shareholder of the
Company retire 4,961,500 shares of common stock that he currently holds; (b)
summit to a vote of shareholders a forward split of its shares of common stock
in a ratio equal to 324.5 for 1; (c) appoint up to three (3) persons nominated
by Management to Company’s board of directors; (d) create  a new series of
preferred stock and issue such to each of Management (32,300 shares), the
Control Shareholder (46,500 shares), and an Institutional Investor (16,200
shares), the form of certificate designation for such preferred stock is set
forth in Exhibit B.

 

ARTICLE V
MISCELLANEOUS

 

5.1

Fees and Expenses.  Except as otherwise set forth in this Agreement, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this
Agreement.  The Company shall pay all stamp and other taxes and duties levied in
connection with the transfer of the Shares.

 

5.2

Entire Agreement.  This Agreement, together with the exhibits and schedules
thereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.

 

5.3

Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto prior to 6:00 p.m. (New York time) on a
Business Day, (b) the next Business Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto on a day that is not a Business Day
or later than 6:00 p.m. (New York time) on any Business Day, (c) the second
Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given.  The address for such notices and
communications shall be as set forth on the signature pages attached hereto.

 

5.4 

Amendments; Waivers.  No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and  Management or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought.  No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

5.5

Construction.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

 

5.6

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns.  No Party may
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the other Party.  

 

5.7  

No Third-Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.5.

 





--------------------------------------------------------------------------------




5.8    

Governing Law; Venue; Waiver of Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of Connecticut, without regard to the principles of conflicts of
law thereof.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of Connecticut
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of this Agreement), and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or inconvenient venue for such proceeding.  Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
The parties hereby waive all rights to a trial by jury.  If either party shall
commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

 

5.9 

Survival.  The representations, warranties and covenants contained herein shall
survive the Closing and delivery  of the Shares, as applicable.

 

5.10 

Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

5.11 

Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

 

 

 

 

 

(Signature Page Follows)





--------------------------------------------------------------------------------




  

IN WITNESS WHEREOF, the parties hereto have caused this Securities Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.










COMPANY










SHARP PERFORMANCE, INC.










By:   _____________________________

Title: _____________________________







MANAGEMENT













HVW HOLDINGS, LLC










By:   ___________________________________

Title: ___________________________________

 













ROBERT SHARP (only with respect to Section 4.2 above)













________________________________________





--------------------------------------------------------------------------------




 

Exhibit A







[Management Agreement]








--------------------------------------------------------------------------------




Exhibit B







[Form of Certificate of Preferred Stock]


















